Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2022

                                      No. 04-22-00576-CV

                                       George NAVARRO,
                                            Appellant

                                                 v.

                        Rebecca HERNANDEZ and Kristan Hernandez,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07366
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
         The clerk’s record is due on November 14, 2022. On September 19, 2022, the trial court
clerk filed a Notification of Late Record stating appellant has failed to pay or make arrangements
to pay the clerk’s fee for preparing the record and that appellant is not entitled to appeal without
paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
September 30, 2022 that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court